         Case: 1:19-cv-01007-SL Doc #: 1 Filed: 05/06/19 1 of 4. PageID #: 1



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


EMAD ALABASI
1512 Jaeger Drive
Lyndhurst, Ohio 44124

and

YANA ALABASI
1512 Jaeger Drive
Lyndhurst, Ohio 44124

       Plaintiffs,                                         JUDGE
vs.

CITY OF LYNDHURST                                          COMPLAINT
5301 Mayfield Road                                         JURY DEMAND
Lyndhurst, Ohio 44124

and

CITY OF LYNDHURST
POLICE DEPARTMENT
5301 Mayfield Road
Lyndhurst, Ohio 44124

and

CITY OF LYNDHUST
FIRE DEPARTMANT
5301 Mayfield Road
Lyndhurst, Ohio 44124

and

JOHN DOE

       Defendants.

______________________________________________________________________________

       Now come the Plaintiffs, by and through undersigned counsel, Eric D. Hall, and for their

Complaint state as follows:
     Case: 1:19-cv-01007-SL Doc #: 1 Filed: 05/06/19 2 of 4. PageID #: 2



1. Defendant City of Lyndhurst, (Hereinafter referred as Defendants) is a city located in

   Cuyahoga County, State of Ohio.

2. Defendant City of Lyndhurst Police Department and Defendant City of Lyndhurst Fire

   Department are departments of the Defendant City of Lyndhurst.

3. Plaintiffs Emad Alabasi and Yana Alabasi, (Hereinafter referred as “Plaintiffs”) are

   residents of the City of Lyndhurst, State of Ohio. Plaintiff Emad Alabasi is an Iraqi

   immigrant and United States citizen. Plaintiff Yana Alabasi is a Russian immigrant and

   United States citizen.

4. That on or about January 4, 2018, Plaintiffs and their family were cooking on an outdoor

   grill at their home in the City of Lyndhurst.

5. That while Plaintiff's were cooking outside a police officer of the Defendant City of

   Lyndhurst Police Department arrived at Plaintiff's home regarding a neighbor's complaint

   about Plaintiff's outdoor cooking. Plaintiff's did not call the police.

6. The officer observed Plaintiff's outdoor cooking, made a brief inquiry with Plaintiffs,

   then left Plaintiff's residence.

7. That shortly thereafter, numerous officers of the Defendant City of Lyndhurst Police

   Department arrived at Plaintiff's residence along with the Defendant City of Lyndhurst

   Fire Department. A police officer at the scene told Plaintiffs that their food looked to be

   finished cooking. The Defendant Lyndhurst Fire Department then extinguished

   Plaintiffs' outdoor grill. Plaintiffs recorded the audio and video of the incident.

8. That Plaintiff's were threatened by the Defendants that if they cooked outdoors again they

   would be charged with a violation of City of Lyndhurst Municipal Code Section 642.12

   Criminal Trespass.
     Case: 1:19-cv-01007-SL Doc #: 1 Filed: 05/06/19 3 of 4. PageID #: 3



9. That Defendants acting under the color of state law deprived Plaintiffs of rights,

   privileges, or immunities guaranteed under federal law or the United States Constitution.

10. Plaintiffs suffered damage, injury and loss as a result of Defendants' actions. Defendants'

   conduct was extreme and outrageous and intended to cause Plaintiff serious emotional

   distress.

                                              COUNT I

                             (Intentional Infliction of Emotional Distress)

11. The allegations of Paragraphs 1 to 10 are herein incorporated by reference.

12. Defendants' actions against Plaintiffs resulted in the intentional infliction of emotional

   distress on Plaintiffs.

13. As a direct and proximate result of Defendants' actions, Plaintiffs have suffered injury,

   damage, and loss.

                                              COUNT II

                                (Violation of 42 U.S.C. Section 1983)

14. As a further and separate cause of action Plaintiffs state as follows:

15. The allegations of Paragraphs 1 through 14 are herein incorporated by reference.

16. Defendants acting under the color of state law deprived Plaintiffs of rights, privileges, or

   immunities guaranteed under federal law or the United States Constitution.

17. As a direct and proximate result of Defendant's actions, Plaintiffs suffered injury,

   including emotional distress and other damage.

                                             COUNT III

                                   (National Origin Discrimination)

   18. As a further and separate cause of action Plaintiffs state as follows:
     Case: 1:19-cv-01007-SL Doc #: 1 Filed: 05/06/19 4 of 4. PageID #: 4



   19. The allegations of Paragraphs 1 through 18 are herein incorporated by reference.

   20. Defendants discriminated against Plaintiff's because of their national origin.

   21. As a direct and proximate result of Defendants' actions, Plaintiffs suffered injury,

   including emotional distress and other damage.


   WHEREFORE, Plaintiffs demand judgment against Defendants jointly and severally for

compensatory damages in a sum in excess of Seventy-Five Thousand Dollars ($75,000.000)

for liquidated/punitive damages as determined at trial, together with reasonable attorney fees,

interest according to law and the costs of this action.


                                                          Respectfully Submitted,



                                                          /s/ Eric D. Hall______________
                                                          Eric D. Hall, #0067566
                                                          Attorney for Plaintiffs
                                                          P.O. Box 232
                                                          Medina, Ohio 44258
                                                          (330) 245-7504
                                                          attorneyhall@yahoo.com

                                         JURY DEMAND
   A TRIAL BY JURY IS HEREBY ON ALL ISSUES SO TRIABLE.

                                                          /s/ Eric D. Hall___________
                                                          Eric D. Hall, #0067566
                                                          Attorney for Plaintiffs
